DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 5th 2021 and July 22th 2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
“…a motor configured to apply force directly to the welding wire within the clearance zone…”
“a guide”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "20" and "34" have both been used to designate “interface/operator interface”.  
Reference character “54” has been used to designate both “electromagnet” and “actuator”.  
Reference characters "57" and "59" have both been used to designate “maximum point”.
Reference characters "54" and "74" have both been used to designate “actuator”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 and 20 are objected to because of the following informalities:  
In claim 1, the term “may” in line 4 should be removed. 
Claim 11 is not in the claim set, it should be noted as “cancelled status” or correct numbering for the rest of the claims.
In claim 20, the term “GMAW” should change to “Gas Metal Arc Welding (GMAW)”, at least when first citing in the claims.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “actuator” in claims 1 and 2 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “actuator" coupled with functional language “configured to…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “actuator" has been described in Paragraph 0015 as a “coil”, paragraph 0022 as a “motor” and Paragraph 0028 as a “rotary motor”, such that “actuator” is interpreted as coil, motor or rotary motor.
Claim limitation “guide” in claims 10 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “guide" coupled with functional language “configured for …” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “guide" has been described in Paragraph 0071 as some kind of wire track. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the limitation “force” in line 4 and line 6, it is unclear they are the same force or not. Clarification is required. For examination purposes, examiner assume they are the same.
	In claim 2, the limitation “force” in line 2 is already cited in claim 1, it is unclear they are the same force or not. Clarification is required. For examination purposes, examiner assume they are the same.
	Claim 3 is indefinite, it is unclear how “a mass of linkage is adjustable” is being accomplished, What structure or mechanism that is providing the mean to adjust the mass? Clarification is required.
	Claim 5 and 6 are indefinite, because it is unclear that what is the different between “an oscillation frequency” and “a resonant oscillation frequency”. Clarification is required.
	In claim 7: 
The limitation “welding wire” in line 3, is insufficient antecedent basis for this limitation in the claim.
The limitation “the length of the wire guide” in line 2, is insufficient antecedent basis for this limitation in the claim.
	In claim 8, the limitation “the oscillation of welding wire” in line 1, is insufficient antecedent basis for this limitation in the claim.
	In claim 9: 
The limitation “force” in line 2 is already cited in claim 1, it is unclear they are the same force or not. Clarification is required. For examination purposes, examiner assume they are the same.
The limitation “…a motor configured to apply force directly to the welding wire within the clearance zone…” is indefinite, it is unclear how the motor apply force directly to the welding wire without any other component in between, is applicant claiming the actuator motor is directly contacting the welding wire? Clarification is required. 
	In claim 13, the limitation “the length of the clearance zone” is insufficient antecedent basis for this limitation in the claim.
In claim 15, the limitation “the length of the clearance zone” is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 10, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holverson et al (US2019/0099769A1).
Regarding claim 1, Holverson discloses a welding torch (manufacturing tool 20, mixer 26 and feeder 24, fig. 1) comprising: 
a wire guide (liner 100 and the white wire paths, fig.4) configured to guide welding wire (electrode 28, fig.1) fed from a wire feeder (feeder 24, fig.1) to a first end of the torch (manufacturing tool 20, mixer 26 and feeder 24, fig. 1) to deliver welding wire (electrode 28, fig.1) to a welding application (workpieces 16 and 18, fig.1), the wire guide (liner 100 and the white wire paths, fig.4) defining a clearance zone (refer as the whole zone for manufacturing tool 20, mixer 26 and feeder 24, fig. 1) within which the welding wire (electrode 28, fig.1) may oscillate (refer to fig. 6A and B) when a force transverse to a travel path of the welding wire (electrode 28, fig.1) is applied to welding wire (electrode 28, fig.1) within the clearance zone (refer as the whole zone for manufacturing tool 20, mixer 26 and feeder 24, fig. 1); and 
an actuator (motor 100, fig.4) configured to apply force in at least one direction to welding wire (electrode 28, fig.1) within the clearance zone (refer as the whole zone for manufacturing tool 20, mixer 26 and feeder 24, fig. 1) at a first frequency to oscillate welding wire (electrode 28, fig.1) within the clearance zone (refer as the whole zone for manufacturing tool 20, mixer 26 and feeder 24, fig. 1).

    PNG
    media_image1.png
    464
    477
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    359
    446
    media_image2.png
    Greyscale


	Regarding claim 2, Holverson discloses a linkage (cam 108, piston 104, pin 106 and tool head 44, fig.4) having an aperture (refer to the opening for liner 100 in fig.4) through which the welding wire (electrode 28, fig.1 and 4) is routed, wherein the actuator (motor 100, fig.4) is configured to apply force to the linkage linkage (cam 108, piston 104, pin 106 and tool head 44, fig.4) to oscillate the welding wire (electrode 28, fig.1 and 4) within the clearance zone (refer as the whole zone for manufacturing tool 20, mixer 26 and feeder 24, fig. 1).	

Regarding claim 4, Holverson discloses the actuator is a motor (motor 110, fig.4), a person skilled in art of electrical motor would know that, an electrical motor comprises coil in the electrical motor to generate magnetic field, in turn the magnetic field would cause the magnet on the electric motor shaft to generate rotational motion.

Regarding claim 5, Holverson discloses a resonant oscillation frequency of welding wire within the clearance zone (refer as the whole zone for manufacturing tool 20, mixer 26 and feeder 24, fig. 1) is at least 25 hertz (refer to Paragraph 0065 cited: “…the motor 110 does not change direction, thus removing the requirement of decelerating an armature of the motor 110 and re-accelerating in the opposite direction at the oscillation frequency of the process (e.g., between 20 and 200 cycles/second, in certain embodiments)…”).

Regarding claim 6, Holverson discloses wherein the first frequency is a resonant oscillation frequency of welding wire within the clearance zone (refer as the whole zone for manufacturing tool 20, mixer 26 and feeder 24, fig. 1) (refer to Paragraph 0065 cited: “…the motor 110 does not change direction, thus removing the requirement of decelerating an armature of the motor 110 and re-accelerating in the opposite direction at the oscillation frequency of the process (e.g., between 20 and 200 cycles/second, in certain embodiments)…”).

Regarding claim 10, Holverson discloses the clearance zone (refer as the whole zone for manufacturing tool 20, mixer 26 and feeder 24, fig. 1) comprises a guide (pin 106, fig.4). configured to restrict movement of welding wire (electrode 28, fig.1) within the clearance zone (refer as the whole zone for manufacturing tool 20, mixer 26 and feeder 24, fig. 1) to a single plane.

Regarding claim 18, Holverson discloses the actuator (110, fig. 4) is a rotary motor that drives a cam (108, fig.4).

Regarding claim 20, Holverson discloses the welding torch is for GMAW (refer to Paragraph 0077 cited: “…For reference, in GMAW welding,…”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected understand U.S.C. 103 as being unpatentable over Holverson et al (US2019/0099769A1) in view of Scotchmer et al (US2018/0178308A1).
Regarding claim 3, Holverson does not disclose wherein a mass of the linkage is adjustable.
Scotchmer discloses wherein a mass of the linkage (eccentric weight 112, refer to paragraph 0079 cited below) is adjustable (refer to paragraph 0079 cited: “…The second drive is an oscillator used to provide a vibrational forcing function to apparatus. To that end, an imbalance, in the form of eccentric weight 112 is mounted forward of bearing 108, and is held in place by removable retainer 114. Eccentric weight 112 may therefore be removed and replaced or adjusted to provide a different imbalance, as may suit.…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holverson’s welding gun with a mass of the linkage is adjustable, as taught by Scotchmer, in order to provide the option and ability to modify the vibration or different imbalance (refer to paragraph 0079).

 Claims 7-8 and 12-13 are rejected understand U.S.C. 103 as being unpatentable over Holverson et al (US2019/0099769A1) in view of Hsu et al (US2017/0182580A1).
Regarding claim 7, Holverson does not disclose the wire guide comprises at least one sprag clutch along the length of the wire guide before the clearance zone, wherein the clutch allows welding wire to move in a forward direction towards the first end of the torch and restricts welding wire from moving in a backward direction away from the first end.
Hsu discloses at least one sprag clutch (clutch 44, fig.1) along the length of the wire guide (liner 100 and the white wire paths, fig.4) before the clearance zone (gap 130, fig.6A and B), wherein the clutch (clutch 44, fig.1) allows welding wire (welding wire 42, fig.1) to move in a forward direction towards the first end of the torch (torch 16, fig.1) and restricts welding wire (welding wire 42, fig.1) from moving in a backward direction away from the first end (refer to Paragraph 0028 cited: “…The wire supply 40 may be associated with a clutch 44 that disengages the wire supply 40 when wire 42 is to be fed to the torch 16. The clutch 44 may also be regulated to maintain a minimum friction level to avoid free spinning of the wire supply 40..…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holverson’s welding torch with  the wire guide comprises at least one sprag clutch along the length of the wire guide before the clearance zone, wherein the clutch allows welding wire to move in a forward direction towards the first end of the torch and restricts welding wire from moving in a backward direction away from the first end, as taught by Hsu, in order to provide the ability to control the wire and prevent free spinning of the wire supply (refer to Paragraph 0028).

Regarding claim 8, the modification of Holverson and Hsu discloses substantially all features set forth in claim 7, Holverson further discloses wherein the oscillation of welding wire (electrode 28, fig.1) within the clearance zone (gap 130, fig.6A and B) is configured to cause the welding wire (electrode 28, fig.1) to provide a reciprocating movement at the first end of the torch (manufacturing tool 20, mixer 26 and feeder 24, fig. 1) at a frequency twice the first frequency (examiner note: the twice of the first frequency is an inherent reaction frequency on any reciprocation).

Regarding claim 12, Holverson does not discloses explicitly the wire guide comprises a plurality of rollers, and the clearance zone comprises a spacing between successive rollers.
Hsu discloses a plurality of rollers (74, 72, 76 and 78, fig.2) comprises a spacing (referring to the specing between 74 and 72) between successive rollers (74, 72, 76 and 78, fig.2).

    PNG
    media_image3.png
    512
    756
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holverson’s weld torch with the wire guide comprises a plurality of rollers, and the clearance zone comprises a spacing between successive rollers as taught by Hsu, in order to provide a better wire supplying control in the wire guide.

Regarding claim 13, the modification of Holverson and Hsu discloses substantially all features set forth in claim 12,  Holverson does not discloses wherein the length of the clearance zone is adjustable by adjusting the spacing.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holverson and Hsu’s length of the clearance zone zone is adjustable by adjusting the spacing, based on the desired application, since it has been held that a change in size/proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In order to decide to decide the length of the welding torch, and since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Holverson or Hsu’s teaching.

Claim 9 is rejected understand U.S.C. 103 as being unpatentable over Holverson et al (US2019/0099769A1).
Regarding claim 9, Holverson discloses wherein the actuator is a motor (motor 110, fig.4). Holverson does not discloses explicitly that  wherein the motor configured to apply force directly to the welding wire within the clearance zone.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holverson’s motor to apply force directly to the welding wire within the clearance zone, as it is well known to a person skilled in the art oscillation and vibration that as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Holverson’s teaching.

Allowable Subject Matter
Claims 14, 15-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, the prior art of record does not anticipate or render fairy obvious in combination to teach the limitations of “…adjusting a spacing between successive rollers by adding or removing roller in a welding torch that oscillate the welding wire…”.

Regarding claim 15, the prior art of record does not anticipate or render fairy obvious in combination to teach the limitations of “… a welding torch comprising control circuitry configured to determine the first frequency based on the type of welding wire, the diameter of the welding wire, the length of the clearance zone as defined by the endpoints of the clearance zone, and a mass of material to be oscillated within the clearance zone, and to control the actuator based on the determined first frequency…”.

Regarding claim 19, the prior art of record does not anticipate or render fairy obvious in combination to teach the limitations of “…the wire guide comprises a freewheeling guide wheel and a unidirectional guide wheel, wherein the clearance zone is between a first contact point between the freewheeling guide wheel and the welding wire and a second contact point between the unidirectional guide wheel and the welding wire.…”.
Claims 16-17 are dependent claims of claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        September 3, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761